Citation Nr: 9931109	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  99-21 297	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1944.  The veteran died on March [redacted], 1992.

In a December 1992 rating decision, the Oakland, California 
Department of Veterans Affairs (VA) Regional Office (RO) 
determined that service connection for the cause of the 
veteran's death was not warranted.  The veteran's spouse 
filed a timely notice of disagreement in March 1993 and a 
statement of the case was issued in April 1994.  A timely 
substantive appeal was filed in April 1994.

In a March 1996 decision, the Board of Veterans' Appeals 
(Board) denied the claim of entitlement to service connection 
for the cause of the veteran's death.  The veteran's spouse 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  In a September 1997 decision, the Court issued an 
order vacating the March 1996 Board decision and remanding 
the matter to the Board.

In a February 1998 decision, the Board remanded the issue of 
entitlement to service connection for the cause of the 
veteran's death to the RO for additional development of the 
record.  In a June 1999 rating decision, the RO determined 
that service connection for the cause of the veteran's death 
was warranted.



FINDINGS OF FACT

1.  The veteran died on March [redacted], 1992.

2.  In a December 1992 rating decision, the RO determined 
that service connection for the cause of the veteran's death 
was not warranted.  The veteran's spouse filed a timely 
notice of disagreement with that decision in March 1993.  

3.  In a March 29, 1996 decision, the Board determined that 
entitlement to service connection for the cause of the 
veteran's death was not warranted.

4.  The veteran's spouse subsequently retained the services 
of a private attorney to provide legal services with respect 
to her claim; the attorney was retained on August 21, 1996 
and a supplemental attorney fee agreement was finalized on 
February 2, 1998.  The Board received a copy of the attorney 
fee agreements in February 1998.

5.  Pursuant to the written agreement signed by the veteran's 
spouse in August 1996 and supplemented in a February 1998 
written agreement, the attorney agreed to provide legal 
services on a contingency basis of 20 percent of past-due 
benefits awarded, to be paid by VA directly to the attorney, 
based upon the favorable resolution of the claim of the 
veteran's spouse.

6.  The attorney provided legal services with respect to the 
claim of the veteran's spouse for entitlement to service 
connection for the cause of the veteran's death.

7.  In a June 1999 rating decision, the RO determined that 
service connection for the cause of the veteran's death was 
warranted.  The award resulted in past-due benefits payable 
to the veteran's spouse.




CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran's spouse for representational 
services before VA and the Board have been met with respect 
to the claim of entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5904 (West 1991 
& Supp. 1999); 38 C.F.R. § 20.609 (1999).

2.  An attorney fee amounting to 20 percent of past-due 
benefits is payable from past-due benefits for the period of 
March [redacted], 1992 to June 15, 1999, resulting from the 
grant of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 
1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reflects that the veteran died on 
March [redacted], 1992.

In September 1992, the RO received a formal claim filed by 
the veteran's spouse for entitlement to service connection 
for the cause of the veteran's death.  In a December 1992 
rating decision, the RO determined that entitlement to 
service connection for the cause of the veteran's death was 
not warranted.  The veteran's spouse filed a timely notice of 
disagreement in March 1993.  

The RO issued a second rating decision dated in April 1994 
denying entitlement to service connection for the cause of 
the veteran's death.  A statement of the case was also issued 
by the RO in April 1994.  A timely substantive appeal was 
filed in April 1994.  In a March 29, 1996 decision, the Board 
determined that entitlement to service connection for the 
cause of the veteran's death was not warranted.  

The veteran's spouse subsequently retained the services of a 
private attorney.  In August 1996, the VA Office of General 
Counsel received a copy of the power of attorney executed by 
the veteran's spouse.  The Board received a copy of an August 
21, 1996 attorney fee agreement in February 1998. The 
attorney fee agreement reflects the applicable VA file 
number.  This written agreement contemplated the award of 
fees under the Equal Access to Justice Act (EAJA).  The 
August 1996 written agreement did not provide for any other 
payment of fees. 

In a September 1997 decision, the Court issued an order 
vacating the March 29, 1996 Board decision and remanded the 
matter to the Board.

In a February 1998 decision, the Board remanded the issue of 
entitlement to service connection for the cause of the 
veteran's death to the RO for additional development of the 
record.  

In February 1998, the Board received a copy of a supplemental 
attorney fee agreement finalized in February 1998.  Pursuant 
to the February 1998 written agreement, the veteran's spouse 
retained the services of the attorney to provide legal 
services on a contingency basis of 20 percent of past-due 
benefits awarded, to be paid directly by VA to the attorney.  
The attorney fee agreement reflects the applicable VA file 
number.  The agreement also provides that EAJA fees would not 
be deducted from the 20 percent contingency fee awarded.  

In a June 1999 rating decision, the RO determined that 
service connection for the cause of the veteran's death was 
warranted.  

In a September 1999 letter, the RO informed the veteran's 
spouse that she was entitled to the payment of benefits from 
April 1, 1992.  It was noted that her past-due benefits had 
been calculated as $68,789.00.  It was also noted that the 
maximum attorney fee payable, 20 percent of past-due 
benefits, computed as $13,757.80, had been withheld pending a 
determination by the Board of eligibility for the payment of 
attorney fees from such past-due benefits.  

Pertinent Law and Regulations

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria are lacking, a fee may not 
be charged.

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VA OPGCPREC No. 18-
92, 57 Fed. Reg. 49747 (1992); 38 C.F.R. § 20.1100(b) (1999).

Analysis

In this matter, the Board's March 29, 1996 "final decision" 
addressed the issue of entitlement to service connection for 
the cause of the veteran's death.  The notice of disagreement 
which preceded the Board's decision was received by the RO 
after November 18, 1988.

A power of attorney and the initial attorney fee agreement 
reflect the attorney was retained on August 21, 1991, not 
later than one year following the date of the Board's 
promulgation of the underlying decision.  Subsequently, the 
attorney rendered services before the Court.  Thereafter, the 
attorney continued to represent the veteran's spouse in her 
appeal before VA.  The attorney's legal services preceded the 
effectuating rating decision.  Therefore, the criteria under 
which attorney fees may be charged have been met.  

The Board now turns to the question of whether the attorney 
may be paid a fee directly by VA from past-due benefits 
awarded the veteran.  In that regard, the following criteria 
must be met:  (1) The total fee payable (excluding expenses) 
does not exceed 20 percent of the total amount of past-due 
benefits awarded; (2) the amount of the fee is contingent on 
whether or not the claim is resolved in a manner favorable to 
the claimant or appellant; (3) the award of past-due benefits 
results in a cash payment to a claimant or an appellant from 
which the fee may be deducted; and (4) the claimant or 
appellant and an attorney have entered into a fee agreement 
providing that payment for the services of the attorney will 
be made directly to the attorney by VA out of any past-due 
benefits awarded as a result of his successful appeal to the 
Board or an appellate court, or as a result of a reopened 
claim before VA following a prior final denial of such 
benefits by the Board or an appellate court.  38 U.S.C.A. 
§ 5904(d); 38 C.F.R. § 20.609(h).

The contingency fee agreement signed in February 1998, as an 
amendment to the August 1996 agreement, was executed by both 
the veteran's spouse and her attorney; by definition, the 
payment of the fee was contingent on whether or not the claim 
was resolved successfully.  The agreement provided that the 
attorney's services were to be rendered on a contingent basis 
of 20 percent of past-due benefits awarded.  A fee that does 
not exceed 20 percent of past-due benefits is presumed to be 
reasonable.  38 C.F.R. § 20.609(f).  Additionally, the 
requirement that an award of past-due benefits resulting in a 
cash payment to the appellant from which the attorney fee may 
be deducted has been met, since the June 1999 rating decision 
established the grant of service connection for the cause of 
the veteran's death.  

The provisions of 38 C.F.R. § 20.609(g) and (h) require that 
the fee agreement include an applicable VA file number and be 
filed with the Board and the RO within 30 days of its 
execution.  A review of the record discloses that both the 
March 1996 attorney fee agreement and the February 1998 
amendment did contain the applicable VA file number.  The 
record reflects that the VA Office of General Counsel did 
receive a copy of the attorney's entry of appearance within 
30 days.  However, the Board did not receive a copy of the 
attorney fee agreement until February 1998.  It is not clear 
whether the RO was actually notified of the March 1996 
attorney fee agreement or February 1998 amendment within 30 
days or if they became aware of them through the Board.  
However, the RO did become aware of the attorney fee 
agreement in time to effectuate its provisions.  Based upon 
these facts, the Board finds that the attorney was in 
substantial compliance with the provisions of 38 C.F.R. 
§ 20.609(g) and (h).  Although the attorney did not strictly 
adhere to the letter of that regulation, it cannot be said 
that he violated its spirit.

Consequently, the Board must determine whether the fee 
agreement provided for the payment of the services of the 
attorney directly to that attorney by VA.  As noted above, 
stated plainly within the context of the attorney fee 
agreement is a proviso that any contingent fees are to be 
paid by VA directly to the attorney from any past due 
benefits awarded on the basis of the veteran's claim. 

Finally, the Board notes that the February 1998 amendment to 
the March 1996 fee agreement provides that any prior award of 
attorney fees under EAJA will not be deducted from the 20 
percent contingency fee paid directly by VA to the attorney. 
However, for the attorney to retain both an EAJA fee and the 
20 percent contingency fee awarded herein amounts to a 
violation of law and may subject the attorney to the 
possibility of criminal prosecution under 38 U.S.C. § 5905 
for wrongfully withholding benefits due to the veteran's 
spouse.  See also Sections 506(a) and (c) of the Federal 
Courts Administration Act of 1992, Pub. L. No. 102-572, (Oct. 
29, 1992).

The issue of the relationship between fees awarded pursuant 
to 38 U.S.C.A. § 5904(d) and pursuant to EAJA has been 
addressed by the VA's Office of General Counsel, VAOGCPREC 
12-97, 62 Fed. Reg. 37952, 37953 (Jul. 15, 1997).  In 
VAOGCPREC 12-97, the General Counsel concluded that § 506(c) 
of the Federal Courts Administration Act of 1992 provides 
that, where the claimant's attorney receives fees for the 
same work under both 38 U.S.C.A. § 5904 and 28 U.S.C.A. 
§ 2414, "the claimant's attorney refunds to the claimant the 
amount of the smaller fee to the claimant (in this case the 
veteran's spouse) in accordance with § 506(c) of the Federal 
Courts Administration Act.  The Board is bound by this 
opinion.  
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999).

The next question that the Board must address is whether the 
Board should deny the claim under 38 U.S.C.A. § 5904(d); 
allow the claim, but impose a setoff equal to the amount of 
the EAJA fees; or take some other action.  This issue was 
also addressed by the General Counsel.  In VAOGCPREC 12-97, 
the General Counsel concluded that there is no authority for 
the Board to take any action, such as offset the amount of 
any EAJA fee awarded, to ensure that the attorney fulfills 
his responsibility to refund the smaller fee to the veteran's 
spouse.  The Board is also bound by this opinion under 38 
U.S.C.A. § 7104(c).   light of the above, the Board does not 
have the direct authority to order the attorney to refund the 
amount of any smaller fee awarded under EAJA to the veteran's 
spouse.  

Thus, the Board concludes that the fee agreement provided for 
a total fee payable to the attorney that did not exceed 20 
percent of past-due benefits awarded on the basis of the 
claim, in compliance with the provisions of 38 U.S.C.A. 
§ 5904(d) and 
38 C.F.R. § 20.609(h).  The attorney's expenses may be paid 
out of past-due benefits, pursuant to 38 C.F.R. § 20.610(b) 
(1998).  The contingency fee agreement did not violate this 
regulatory provision.

Based upon the June 1999 RO decision, the effective date of 
the grant of entitlement to service connection for the cause 
of the veteran's death is the date of the veteran's death, 
March [redacted], 1992.  In light of this, the inclusive dates 
for the purpose of entitlement to attorney fees based on the 
receipt by the veteran's spouse of compensation for the cause 
of the veteran's death are March [redacted], 1992 to June 15, 
1999 (the date of the rating decision granting the benefit).  


ORDER

Eligibility for the direct payment by VA of the attorney fees 
is established.  The attorney should be paid 20 percent of 
past-due benefits resulting from the grant of entitlement to 
service connection for the cause of the veteran's death for 
the period from March [redacted], 1992 to June 15, 1999.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


